

117 HR 5274 IH: Prevent Exposure to Narcotics and Toxics Act of 2021
U.S. House of Representatives
2021-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5274IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2021Mr. Joyce of Ohio (for himself and Mr. Cuellar) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Homeland Security Act of 2002 to provide training for U.S. Customs and Border Protection personnel on the use of containment devices to prevent secondary exposure to fentanyl and other potentially lethal substances, and for other purposes.1.Short titleThis Act may be cited as the Prevent Exposure to Narcotics and Toxics Act of 2021 or the PREVENT ACT of 2021. 2.Providing training for U.S. Customs and Border Protection personnel on the use of containment devices to prevent secondary exposure to fentanyl and other potentially lethal substances(a)TrainingParagraph (1) of section 416(b) of the Homeland Security Act of 2002 (6 U.S.C. 216(b)) is amended by adding at the end the following new subparagraph:(C)How to use containment devices to prevent secondary exposure to fentanyl and other potentially lethal substances. .(b)Availability of containment devicesSection 416(c) of the Homeland Security Act of 2002 (6 U.S.C. 216(c)) is amended—(1)by striking and after equipment and inserting a comma; and (2)by inserting and containment devices after naloxone,.